DETAILED ACTION
The present application is related to International Application No. PCT/US20/42280.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed April 19, 2022, have been fully considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the thickening time model includes a model element of sensitivity to change in water amount” in step (b).
The phrase “sensitivity to change” in Claim 1 contains a relative term which renders the claim indefinite. The terms “sensitivity” and “change” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, it is unclear from the instant claim language to which method component “water amount” is connected (i.e. water, cement slurry, environment, or otherwise).  

Claims 7-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the thickening time model" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “wherein the thickening time model includes a model element of sensitivity to change in water amount” in lines 3-4.
The phrase “sensitivity to change” in Claim 7 contains a relative term which renders the claim indefinite. The terms “sensitivity” and “change” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, it is unclear from the instant claim language to which method component “water amount” is connected (i.e. water, cement slurry, environment, or otherwise).  

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "water amount" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “wherein the thickening time model includes a model element of sensitivity to change in water amount” in lines 2-3.
The phrase “sensitivity to change” in Claim 17 contains a relative term which renders the claim indefinite. The terms “sensitivity” and “change” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, it is unclear from the instant claim language to which method component “water amount” is connected (i.e. water, cement slurry, environment, or otherwise).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2010/0212892) in view of Morgan et al. (WO 2018/156123 A1).
Claim 1. A method of designing a cement slurry comprising: 
(a) selecting at least a cement and concentration thereof, water and concentration thereof, and, optionally, at least one supplementary cementitious material and a concentration thereof, such that a cement slurry comprising the cement, the water, and, if present, the at least one supplementary cementitious material, meet a density requirement; 
(b) calculating a thickening time of the cement slurry using a thickening time model, wherein  the thickening time model includes a model element of sensitivity to change in water amount; 
(c) comparing the thickening time of the cement slurry to a thickening time requirement, wherein steps (a)-(c) are repeated if the thickening time of the cement slurry does not meet or exceed the thickening time requirement, wherein each repeated step of selecting comprises selecting different concentrations and/or different chemical identities for the cement and/or the supplementary cementitious material than previously selected, or step (d) is performed if the thickening time of the cement slurry meets or exceeds the thickening time requirement; and 
(d) preparing the cement slurry.
Santra discloses a method of cementing a wellbore in a subterranean formation comprising formulating a cement composition, preparing the cement composition, adjusting the density as needed within an optimized density range to form an optimized cement composition, determining the percentage of tensile strength relative to compressive strength of the cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0072]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]), wherein the optimized cement composition should display a desirable thickening time such that it allows the composition to remain pumpable without gelling downhole prematurely ([0079]), but Santra does not expressly disclose:
(b) calculating a thickening time of the cement slurry using a thickening time model, wherein  the thickening time model includes a model element of sensitivity to change in water amount; 
(c) comparing the thickening time of the cement slurry to a thickening time requirement, wherein steps (a)-(c) are repeated if the thickening time of the cement slurry does not meet or exceed the thickening time requirement, wherein each repeated step of selecting comprises selecting different concentrations and/or different chemical identities for the cement and/or the supplementary cementitious material than previously selected, or step (d) is performed if the thickening time of the cement slurry meets or exceeds the thickening time requirement; and 
(d) preparing the cement slurry.
However, Santra does disclose optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]), determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range ([0070]), and optimizing the cement-to-water ratio ([0073]).  Santra teaches varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating particulates, in order to achieve an optimal cement slurry ([0034]; [0073]). 
Moreover, Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property, such as slurry density, thickening times, etc. ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  Morgan further teaches varying and testing the varying concentrations of the cement slurry components and calculating a new reactive index ([0032]; [0055]; [0079]).  The Examiner notes that it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to repeat the iterative process of the cement slurry in Morgan as many times as necessary to formulate an optimized cement slurry that meets desired parameters and/or cost objectives ([0069]; [0070]).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify and optimize the thickening time of the cement slurry in Santra based on the cement slurry blend and reactivity index, as taught by Morgan, in order to improve cement performance, predict blend mechanical properties mathematically based on analytical results, and/or predict slurry density dependence of compressive strength ([0033]).
Claim 2. Santra in view of Morgan teach The method of claim 1.  Morgan further teaches wherein the cement is selected from the group consisting of Portland cements, pozzolana cements, gypsum cements, high alumina content cements, silica cements, and combinations thereof ([0013]; [0020]).
Claim 3. Santra in view of Morgan teach The method of claim 1.  Morgan further teaches wherein the at least one supplementary cementitious material is selected from the group consisting of fly ash, blast furnace slag, silica fume, pozzolans, kiln dust, clays, and combinations thereof, and optionally, wherein the cement slurry further comprises at least one inert material ([0020]; [0047]; [0048]).
Claims 4-6. Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the thickening time of the cement slurry in Santra based on a reactivity index, as taught by Morgan, in order to improve cement performance, predict blend mechanical properties mathematically based on analytical results, and/or predict slurry density dependence of compressive strength ([0033]).

Claim 7. A method comprising: 
preparing a slurry comprising a cement, water, and a supplementary cementitious material; 
measuring a thickening time of the slurry, wherein the thickening time model includes a model element of sensitivity to change in water amount; and 
calculating a reactivity (βi) for the supplementary cementitious material using a thickening time model.  
Santra discloses a method of cementing a wellbore in a subterranean formation comprising formulating a cement composition, preparing the cement composition, adjusting the density as needed within an optimized density range to form an optimized cement composition, determining the percentage of tensile strength relative to compressive strength of the cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0072]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]), wherein the optimized cement composition should display a desirable thickening time such that it allows the composition to remain pumpable without gelling downhole prematurely ([0079]).
Santra further discloses optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]), determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range ([0070]), and optimizing the cement-to-water ratio ([0073]).  Santra teaches varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating particulates, in order to achieve an optimal cement slurry ([0034]; [0073]). 
Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property, such as slurry density, thickening times, etc. ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  
Morgan further teaches varying and testing the varying concentrations of the cement slurry components and calculating a new reactive index ([0032]; [0055]; [0079]).  The Examiner notes that it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to repeat the iterative process of the cement slurry in Morgan as many times as necessary to formulate an optimized cement slurry that meets desired parameters and/or cost objectives ([0069]; [0070]).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify and optimize the thickening time of the cement slurry in Santra based on a cement slurry blend and reactivity index, as taught by Morgan, in order to improve cement performance, predict blend mechanical properties mathematically based on analytical results, and/or predict slurry density dependence of compressive strength ([0033]).
Claim 8. Santra in view of Morgan teach The method of claim 7.  Morgan further teaches wherein the cement is selected from the group consisting of Portland cements, pozzolana cements, gypsum cements, high alumina content cements, silica cements, and combinations thereof ([0013]; [0020]).
Claim 9. Santra in view of Morgan teach The method of claim 7.  Morgan further teaches wherein the supplementary cementitious material is selected from the group consisting of fly ash, blast furnace slag, silica fume, pozzolans, kiln dust, clays, and combinations thereof and optionally, wherein the cement slurry further comprises at least one inert material ([0020]; [0047]; [0048]).
Claims 10-12. Morgan teaches utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Morgan teaches calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclosed in Morgan based on a known mathematical formula.
Claim 13. Santra in view of Morgan teach The method of claim 7.  Regarding the limitation further comprising: (a) selecting at least a cement and concentration thereof, water and concentration thereof, and, at least one supplementary cementitious material and a concentration thereof, such that a second cement slurry comprising the cement, the water, and, the at least one supplementary cementitious material, meet a density requirement;   (b) calculating a thickening time of the second cement slurry using a thickening time model; (c) comparing the thickening time of the second cement slurry to a thickening time requirement, wherein steps (a)-(c) are repeated if the thickening time of the second cement slurry does not meet or exceed the thickening time requirement, wherein each repeated step of selecting comprises selecting different concentrations and/or different chemical identities for the cement and/or the supplementary cementitious material than previously selected, or step (d) is performed if the thickening time of the cement slurry meets or exceeds the thickening time requirement; and (d) preparing the second cement slurry, Morgan teaches varying and testing the varying concentrations of the cement slurry components and calculating a new reactive index ([0032]; [0055]; [0079]).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to repeat the optimization of the cement slurry in Morgan as many times as necessary to formulate a targeted cement slurry that meets desired parameters and/or cost objectives ([0069]; [0070]).
Claims 14-16. Morgan teaches utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Morgan teaches calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]).  It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclosed in Morgan based on a known mathematical formula.

Claim 17. A method comprising: 
selecting, based at least in part on a thickening time model, wherein  the thickening time model includes a model element of sensitivity to change in water amount, a thickening time requirement and a density requirement, at least a cement and concentration thereof, a water and concentration thereof, and optionally, at least one supplementary cementitious material and concentration thereof, such that a slurry comprising the cement and concentration thereof, the water and concentration thereof, and, if present, the at least one supplementary cementitious material and concentration thereof, meets or exceeds the thickening time requirement; and 
preparing the cement slurry.  
Santra discloses a method of cementing a wellbore in a subterranean formation comprising formulating a cement composition, preparing the cement composition, adjusting the density as needed within an optimized density range to form an optimized cement composition, determining the percentage of tensile strength relative to compressive strength of the cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0072]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]), wherein the optimized cement composition should display a desirable thickening time such that it allows the composition to remain pumpable without gelling downhole prematurely ([0079]).  Santra further discloses optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]), determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range ([0070]), and optimizing the cement-to-water ratio ([0073]).  Santra teaches varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating particulates, in order to achieve an optimal cement slurry ([0034]; [0073]).  
Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property, such as slurry density, thickening times, etc. ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  Morgan further teaches varying and testing the varying concentrations of the cement slurry components and calculating a new reactive index ([0032]; [0055]; [0079]).  The Examiner notes that it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to repeat the iterative process of the cement slurry in Morgan as many times as necessary to formulate an optimized cement slurry that meets desired parameters and/or cost objectives ([0069]; [0070]).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify and optimize the thickening time of the cement slurry in Santra based on a cement slurry blend and reactivity index, as taught by Morgan, in order to improve cement performance, predict blend mechanical properties mathematically based on analytical results, and/or predict slurry density dependence of compressive strength ([0033]).
Claims 18-20. Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the thickening time of the cement slurry in Santra based on a reactivity index, as taught by Morgan, in order to improve cement performance, predict blend mechanical properties mathematically based on analytical results, and/or predict slurry density dependence of compressive strength ([0033]).

Response to Arguments
Applicant's arguments, filed April 19, 2022, have been fully considered but are moot because the new ground of rejection addresses the newly amended claim language.  The remaining argument is addressed, below.
The Examiner notes that the term “model” has been given its plain and ordinary meaning under Broadest Reasonable Interpretation, which is a mere system or procedure used as an example to follow.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674